Title: To George Washington from Michael Jenifer Stone, 9 June 1790
From: Stone, Michael Jenifer
To: Washington, George

 

Sir
June 9th 1790

 I have taken the Liberty to enclose a Letter from Major Swan recommending Colonel Barton—I had not the pleasure of being known to that Gentleman untill the present. But I am intimately acquainted with Major Swan and have the fullest confidence in his recommendation of Col. Barton. I have the Honor to be sir your most respectfull and obedient

M. J. Stone

